     Case 2:19-cv-10306-PSG-E Document 13 Filed 01/01/20 Page 1 of 2 Page ID #:70



1      Kirk J. Anderson (SBN 289043)
       kanderson@budolaw.com
2      Budo Law P.C.
       5610 Ward Rd., Suite #300
3      Arvada, CO 80002
       Telephone: (720) 225-9440
4      Facsimile: (720) 225-9331
5      Attorney for Plaintiff SolutionInc Limited
6
7                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
8                                LOS ANGELES DIVISION
9
                                                 )   Case No. 2:19-CV-10306-PSG-E
10      SolutionInc Limited,                     )
11                                               )   STIPULATION TO EXTEND TIME
                     Plaintiff,                  )   TO RESPOND TO INITIAL
12                                               )   COMPLAINT BY NOT MORE
13      v.                                       )   THAN 30 DAYS (L.R. 8-3)
                                                 )   Complaint served: Dec. 13, 2019
14      ZyXEL Communications, Inc.,              )
15                                               )   Current response date: Jan. 3, 2020
                     Defendant.                  )
16                                               )   New response date: Feb. 3, 2020
17                                               )      (Feb. 2 being a Sunday)
                                                 )
18
19           Pursuant to Fed. R. Civ. P. 6 and Local Rule 8-3, Plaintiff SolutionInc
20     Limited(“Plaintiff”) and Defendant ZyXEL Communications, Inc. (“Defendant”), by
21     and through their respective counsel, hereby stipulate as follows:
22           WHEREAS, Plaintiff served its Complaint on December 13, 2019;
23           WHEREAS, Defendant currently has until January 3, 2020, to answer or
24     respond to Plaintiff’s Complaint;
25           WHEREAS, the Parties agree, pursuant to Fed. R. Civ. P. 6 and Local Rule 8-3,
26     that Defendant will have an additional 30 days to respond to the Complaint;
27
28
       STIPULATION OF EXTENSION OF TIME
       TO FILE ANSWER OR OTHERWISE RESPOND
     Case 2:19-cv-10306-PSG-E Document 13 Filed 01/01/20 Page 2 of 2 Page ID #:71



 1

 2           WHEREAS, there has been no previous request for extension of time in
 3     connection with this matter;
 4           WHEREAS, Counsel for Defendant has consented to this extension; and
 5           WHEREAS, Counsel for Defendant has consented to the filing of this
 6     extension.
 7           NOW, THEREFORE IT IS HEREBY STIPULATED by and between the
 8     parties, through their respective counsel, that the deadline for Defendant to respond to
 9     Plaintiff’s Complaint be extended by 30 days, up to and including February 3, 2020
10     (February 2 being a Saturday).
11
        Dated: January 1, 2020
12
                                                   Respectfully submitted,
13

14
                                                   Budo Law P.C

15                                                 /s/_Kirk J. Anderson_____
                                                   Kirk J. Anderson, Esq.
16                                                 California Bar. No. 289043
17                                                 Email: kanderson@budolaw.com
                                                   5610 Ward Rd., Suite #300
18                                                 Arvada, CO 80002
                                                   Telephone: (720) 225-9440
19                                                 Facsimile: (720) 225-9331

20                                                 Counsel for Plaintiff
21
                                                   SolutionInc Limited

22

23                                    CERTIFICATE OF SERVICE
24
       I hereby certify that on January 1, 2020, I electronically filed the above documents
25     with the Clerk of Court using CM/ECF which will send electronic notification of such
26     filings to all registered counsel.
                                                            /s/________________
27                                                          Kirk J. Anderson, Esq.
28
       STIPULATION OF EXTENSION OF TIME
       TO FILE ANSWER OR OTHERWISE RESPOND
